—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment for personal and noncompelling reasons. The record establishes that claimant resigned from her part-time employment as a teacher to avoid possible scheduling conflicts with any potential new employment. Although claimant was in the process of looking for a new job, she had no firm offer of new employment at the time she resigned. Inasmuch as claimant resigned from her employment when continuing work was available, we find no reason to disturb the Board’s decision (see, Matter of Gillette [Commissioner of Labor], 264 AD2d 877; Matter of Spinelli [Commissioner of Labor], 250 AD2d 920, 921).
Crew III, J. P., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.